Citation Nr: 1019531	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady. 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In a decision dated November 2006, the Board denied the 
Veteran's claim of service connection for an acquired 
psychiatric disorder.  Noting a history of a prior final 
decision regarding a claim of service connection for 
posttraumatic stress disorder (PTSD), the Board indicated 
that the PTSD diagnosis was not for consideration before the 
Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(noting that a service connection claim for PTSD may 
encompass a claim of service connection for an acquired 
psychiatric disorder unless a prior final decision had been 
reached on a particular diagnosis). 

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated June 2009, the Court vacated the 
Board's decision with respect to the issue of service 
connection for an acquired psychiatric disorder, and remanded 
the issue for consideration of additional matters.


FINDING OF FACT

The Veteran's currently diagnosed acquired psychiatric 
disorders did not manifest in service, and are not otherwise 
shown to be related to service; a psychosis did not manifest 
to a compensable degree within the first postservice year.





CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A psychosis which manifests itself to a degree of 10 percent 
or more within one year from separation from active service 
may be service connected even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A personality disorder, which is not considered a disease or 
injury within the meaning of VA laws and regulations, is not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran's service treatment records (STRs) are negative 
for any diagnosis of, or treatment for, any psychiatric 
disorder.  On his August 1967 separation examination, the 
Veteran denied a history of symptoms such as frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, bed wetting, or 
nervous trouble of any sort.  He further denied a history of 
attempted suicide.  Examination indicated a normal 
psychiatric status.

Overall, the STRs provide strong probative evidence against 
this claim, including the Veteran's specific denial of 
psychiatric symptoms during service, his denial of a suicide 
attempt, and the medical evaluation that the Veteran had a 
normal psychiatric status upon separation from service.  At 
this time, the Veteran's own statements provide evidence 
against his claim. 

Post-service, the Veteran's private medical records first 
reflect a history of questionable bipolar disorder in 1997.  
A November 1999 private medical record noted the Veteran's 
report that his wife had "diagnosed" him with bipolar 
disorder.  Thereafter, the private, VA and Social Security 
Administration (SSA) medical records reflect assessments of 
bipolar disorder, mild depression, affective disorder, 
depressive disorder not otherwise specified (NOS), mood 
disorder NOS most likely bipolar disorder, and possible 
personality disorder (P.D.) NOS.

Overall, the postservice medical records provide strong 
probative evidence against this claim, showing the onset of a 
psychiatric disorder many years following the Veteran's 
separation from active service with none of these examiners 
attributing the Veteran as manifesting an acquired 
psychiatric disorder which either first manifested in service 
and/or is related to event(s) in service.  The initial 
treatment records provide particularly negative factual 
evidence against this claim.

Notably, the United States Court of Appeals for the Federal 
Circuit has determined that a substantial a lapse of time 
between separation from service and post-service treatment 
for the claimed disorder(s) is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).

The only evidence tending to support the Veteran's claim 
primarily consists of the statements and testimony of the 
Veteran.  Unfortunately, these statements are shown to be 
unreliable and contradictory as the most credible and 
persuasive lay evidence is against a finding of inservice 
onset of psychiatric symptoms with recurrent and/or 
persistent symptoms of disability since service.

In a PTSD stressor statement received in February 1999, the 
Veteran described providing buddy care for wounded in the 
field.  He reported performing combat duties on a daily basis 
and being subject to weekly rocket and/or mortar attacks 
while performing duties as radio person, truck convoy driver, 
and jeep gunner.

At a February 1999 VA PTSD Compensation and Pension (C&P) 
examination, the Veteran testified to being present at a 
village in Vietnam during a SCUD missile attack.  
Postservice, the Veteran denied any problems with his job and 
coworkers until the plant closed 111/2 years after his 
discharge from service.  The Veteran indicated that he then 
started to work in a non-union mine workplace and that, since 
that time, "he had been having a problem with his temper and 
argues a lot."  He had a history of marital problems.  He 
described a history of episodic depression when things did 
not go his way with a history of two suicide attempts when 
going through a divorce.

At a July 2002 VA psychiatry consult, the examiner noted the 
Veteran's problems controlling anger and temper.  The Veteran 
reported being "depressed for a while, linking to 1994 when 
he began to have sxs of his currently diagnosed 'spasmatic 
torticollis'.  He reports he had to quit work because of his 
physical problem, and has been experiencing depression ever 
since."  The Veteran further reported "two suicide attempts 
in 1960's, both related to relationship problems.  He also 
reports being told he returned from VN very nervous.  He 
reports feeling fear in VN, and describes several frightening 
incidents, but does not have traumatic stressors and has been 
found on VA C&P exam not to have PTSD." 

In a statement received in July 2003, the Veteran described 
having a "severe nervous condition" since leaving military 
service, being very easily agitated and having difficulty 
sleeping at night.

At a March 2005 VA psychiatric consult, the Veteran reported 
two suicide attempts: one after returning from Vietnam and 
one 10 or 15 years later.  He stated that he still had 
suicidal thoughts but would not commit suicide due to his 
religious beliefs.  He denied homicidal thoughts.  The 
Veteran had been divorced five times and did not have good 
relationships with his children.  He reported not feeling 
happy since his childhood.

In July 2005, the Veteran testified to inservice stressors 
involving exposure to mortars and tracers.  He had witnessed 
some dead bodies, and had been exposed to the spraying of 
herbicides.  As a radio relay person, he was stationed in 
remote places sometimes alone.  He denied ever returning 
enemy fire.  He reported suffering from tremors since his 
return from Vietnam, which did not become severe until 
approximately 1993.  However, the Veteran later testified 
that he first experienced a tremor in 1989.

As reflected above, the Veteran's statements as to the onset 
of his symptomatology is factually inconsistent.  He denied 
any psychiatric symptoms upon his discharge from service in 
1967.  His first expanded explanation of symptomatology, at a 
February 1999 VA PTSD C&P examination, placed the onset of 
temper problems more than a decade after his discharge from 
service related to dissatisfaction with his work environment, 
episodic depression when things were not going well, and a 
history of two suicide attempts related to relationship 
problems.  His own statements at this time provide highly 
probative evidence against his current claim.

The Board assigns significant probative value and reliability 
to the Veteran description of symptomatology at the time of 
his discharge from service, as it was made more 
contemporaneous in time to the time period in question.  As a 
general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; it is akin to a statement of 
diagnosis or treatment and is therefore of increased 
probative value, reflecting the Veteran's then state of 
physical fitness.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

The Veteran's later description of sleep difficulty and 
severe nervous troubles since his discharge from service 
contradicts his denial of such symptomatology on his August 
1967 separation examination.  It is also not consistent with 
the available treatment records, which first reflect the 
Veteran possibly being bipolar in 1997, being under a lot of 
(post-service) work stress in 1998, and having "mild" 
depression in 1999.  This symptomatology correlates to the 
Veteran's prior report of having psychiatric troubles since 
being diagnosed with spasmodic torticollis in the 1990's, 
many years after service.  

The Board acknowledges the Veteran's prior history of suicide 
attempts somewhere between the late 1960's and the mid-
1970's.  The Veteran's description of when the suicide 
attempts occurred is not consistent or reliable.  For 
example, the Veteran first reported a suicide attempt 
following his return from Vietnam with no further details as 
to actual occurrence.  As indicated above, the Veteran denied 
a history of suicide attempts on his August 1967 separation 
examination.  To the extent it is alleged that a suicide 
event occurred in service, the Board places greater probative 
value to the Veteran's specific denial in service, which is 
more reliable and specific, than a general allegation of a 
suicide attempt since returning from Vietnam.   

The time frame of when the Veteran's second suicide attack 
occurred is also vague and unreliable.  The Veteran first 
described the two suicides as occurring in the "1960's," 
which would place the events as being approximately 3 years 
apart since the Veteran was discharged in 1967.  However, the 
Veteran later described a 10 to 15 year time period in 
between the suicide attempts which clearly reflects 
unreliability in the Veteran's recollections, providing more 
factual evidence against this claim.

It is clear from the Veteran's descriptions that these 
suicide attempts did not occur until after service and, 
according to the Veteran's uncontradicted statements, were 
attributable to marital problems.  There is no lay or medical 
evidence attributing these suicide attempts to any service 
related issue.  Thus, the Board finds that the Veteran's lay 
description of suicide attempts, if anything, provides 
evidence against the claim as they occurred outside the time 
frame of active service with the uncontradicted lay evidence 
indicating that such events stemmed from non-service related 
problems. 

The Board finds further problems with the overall reliability 
and credibility of the Veteran's recollections in this case.  
During a VA ear, nose and throat consultation in November 
2002, the Veteran reported a history of "tinnitus of 5 years 
duration."  At his hearing in July 2005, he testified to 
progressive ear ringing for "a good, 15, 20 years."  These 
statements are clearly not consistent.

There is more factual evidence against the Veteran's many 
statements to the VA.  In pursuing a claim of service 
connection for PTSD, the Veteran described being engaged in 
combat events, including being subjected to rocket and mortar 
attacks, on a daily basis.  He further reported duties as a 
jeep gunner.  However, the Veteran's description of stressor 
events to the VA C&P PTSD examiner in February 1999 and 
before the Board in July 2005 clearly leaves the impression 
that the Veteran was not heavily exposed to any combat type 
of events (if any).

Furthermore, the Veteran appeared to provide contradictory 
testimony as to when his tremor symptoms first manifested.  
He first testified that he experienced tremor symptoms since 
returning from Vietnam.  See Transcript of Veteran's July 
2005 Personal Hearing before the Board, p. 5.  However, when 
later asked the first time he had a tremor, the Veteran 
stated around 1989 or 1990.  See Transcript of Veteran's July 
2005 Personal Hearing before the Board, p. 12.  

Overall, the Board finds that the Veteran's allegations of 
inservice onset of psychiatric symptoms with persistent or 
recurrent symptoms thereafter is not consistent with the 
entire evidentiary record, to include own contradictory 
statements.  The most reliable evidence consists of the 
Veteran's denial of any psychiatric symptoms upon his 
separation from service and the Veteran's own statements of 
chronic depressive symptoms since being diagnosed with 
spasmodic torticollis, which is consistent with the overall 
evidentiary record.  Quite simply, this evidence greatly 
outweighs the lay allegations of inservice onset of 
psychiatric symptoms with persistent or recurrent symptoms 
thereafter.

The Board further acknowledges the Veteran's belief that his 
acquired psychiatric disorder is related to his military 
service.  The Board notes that, as a layperson, the Veteran 
is not generally competent to render an opinion regarding 
matters involving medical diagnosis or medical etiology.  See 
Espiritu, supra.  The Veteran's spouse, who appears to have 
some clinical training, diagnosed the Veteran with bipolar 
disorder many years ago but has not provided any link to that 
diagnosis and service.  

In any event, the lay allegations in this case are greatly 
outweighed by the evidentiary record, including the Veteran's 
own prior statements, which reflects that the Veteran had a 
normal psychiatric status upon his discharge service.  No 
other post-service medical records provide a link between the 
Veteran's mood disorder and his military service, or suggest 
that a psychosis manifested to a compensable degree within 
the first postservice year.  In fact, the July 2002 VA 
psychiatry consult appears to link the Veteran's mood 
disorder to his 1994 diagnosis of spasmodic torticollis.  In 
any event, the record indicates a disorder that began many 
years after service, with no connection to service.

Finally, the Veteran vaguely references herbicide exposure as 
a potential cause of his psychiatric symptoms.  To the extent 
that this argument applies, the Board notes that an acquired 
psychiatric disorder is not subject to presumptive service 
connection under 38 C.F.R. § 3.309(e), and that there is no 
competent evidence suggesting any link between the Veteran's 
acquired psychiatric disorders and herbicide exposure.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Rather, the 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

In sum, the facts and examinations cited above are entitled 
to great probative weight and provide very negative evidence 
against the Veteran's claim.  The Board finds that the 
preponderance of the evidence is against service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  
Notably, the Veteran's possible personality disorder is not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
Winn, 8 Vet. App. at 516.  Accordingly, the appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, a pre-adjudicatory RO letter in August 2003 
advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim and 
the relative duties on the part of himself and VA in 
developing his claim, and to submit all evidence in his 
possession pertinent to his claim.  Of particular importance 
to this case, he was advised that he needed to establish a 
relationship between his mental disability and an injury, 
disease or event in military service and that "[m]edical 
records or medical opinions usually show this relationship."  
He was also advised the presumptive service connection 
regulations could potentially apply.

With the exception of providing pre-adjudicatory notice of 
the downstream elements of establishing a disability rating 
and effective date of award should service connection be 
established, the Veteran was provided compliant pre-
adjudicatory VCAA notice.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claim remains denied, these issues are not implicated so 
that no prejudice accrues to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs and 
service personnel records (SPRs).  The RO has also obtained 
the Veteran's VA clinical records, and those private records 
which the Veteran authorized the RO to obtain on his behalf.  
The Veteran has not referred to any additional, unobtained, 
available, relevant evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  The Veteran has 
been examined by VA and non-VA medical professionals and 
those records are with the claims files.  These records 
provide diagnoses for the Veteran's psychiatric disorders.  
The Board has determined that the credible evidence is 
against a finding of persistent or recurrent symptoms of 
disability since service, and there is no competent evidence 
suggesting that the Veteran's diagnosed acquired disorders 
are otherwise related to event(s) in service, and significant 
evidence against such a finding, including the Veteran's own 
statements made prior to the litigation in this case.  As 
such, the Board finds no basis to obtain medical opinion in 
this case and significant reasons to not obtain a medical 
opinion.  An examination will not provide a basis to grant 
this claim as significant and highly probative evidence fails 
to indicate that the Veteran had any problems during his 
service or for many years after service.  Further, any 
statement the Veteran makes to an examiner can not be 
believed, therefore, obtaining an examination would be a 
unless act in light of the credibility determination made by 
the Board. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


